Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 1/12/21. Claim 30 is cancelled. Claims 1, 2, 4-9, 12-16, 18-21 and 24-29 are currently pending and an action on the merits is as follows.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15 and 27 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the models for the first and second blood pressure use both a first and a second 
Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if only the first calibration parameter is based on the mean arterial cross-sectional area measurements, the mean arterial distensions and an arterial stress-strain relationship. What happens if the at least one calibration parameter used is the second calibration parameter?
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Does the determination recited in this claim replace the determination in the independent claim or is this in addition to the determination in the independent claim?
Claims 8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerges US 2009/0281434 in view of McCombie et al. US 2008/0039731.
Regarding claim 29, Messerges discloses one or more tangible computer-readable media storing non-transitory instructions executable by one or more processors to cause operations to be performed including:  
 	determining a first blood pressure in the artery based on a first blood pressure model and arterial measurements ([¶20] a fluid model is made that determines SPV and personalized constants are used based on the physiology of the patients circulatory system); 
 	calibrating a second blood pressure model based on the first blood pressure ([¶17][FIG3]); 
 	determining a second blood pressure in the artery based in part on the second blood pressure model and the arterial measurements ([¶37-40] the fluid model is updated based on the initial parameter input and new data acquired); and 
 	providing a final blood pressure based on the first and the second blood pressures ([FIG3][¶37-40] a final SPV based on the previous models is determined).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-9, 12-16, 18-21 and 24-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-2, 4-9, 12-16, 18-21 and 24-30 do not have art rejections.
The closes prior art of record to McCombie discloses a method for use in estimating blood pressure comprising (abstract) obtaining arterial measurements of an artery at two or more elevations ([¶69]); determining one or more calibration parameters for a first blood pressure model based on the arterial measurements and a hydrostatic pressure difference between at least two of the two or more elevations ([¶65]); determining a first blood pressure in the artery based on the first blood pressure model ([¶106]), but does not disclose the calibration parameter is based on the arterial distension measurements and mean arterial cross-sectional area.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793